        Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 1 of 34




REBECCA K. SMITH
Public Interest Defense Center, P.C.
P.O. Box 7584
Missoula, MT 59807
Tel: (406) 531-8133
Fax: (406) 830-3085
publicdefense@gmail.com
Idaho State Bar #8346

Attorney for Plaintiff




                     UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

                            NORTHERN DIVISION

ALLIANCE FOR THE WILD
ROCKIES
         Plaintiff,                     Case No: 2:19-cv-332-___
vs.
                                        COMPLAINT FOR INJUNCTIVE
JEANNE HIGGINS, Idaho Panhandle         AND DECLARATORY RELIEF
National Forest Supervisor, and
UNITED STATES FOREST
SERVICE, an agency of the U.S.
Department of Agriculture.

             Defendants.
      Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 2 of 34




                              I. INTRODUCTION

1.   This is a civil action for judicial review under the Administrative Procedure

     Act of the U.S. Forest Service’s October 11, 2018 Decision Memo approving

     the Hanna Flats (“Project”) on the Idaho Panhandle National Forest.

2.   Plaintiff Alliance for the Wild Rockies attests that the final decision

     approving the Project is arbitrary and capricious, an abuse of discretion,

     and/or otherwise not in accordance with law.

3.   Defendants’ actions or omissions violate the National Environmental Policy

     Act (NEPA), 42 U.S.C. §§ 4331 et seq., the National Forest Management

     Act (NFMA), 16 U.S.C. §§ 1600 et seq., the Healthy Forest Restoration Act,

     16 U.S.C. §§ 6501 et seq., and the Administrative Procedure Act (APA), 5

     U.S.C. §§ 701 et seq.

4.   Plaintiff requests that the Court set aside the Project decision pursuant to 5

     U.S.C. § 706 and enjoin implementation of the Project.

5.   Plaintiff seeks a declaratory judgment, injunctive relief, the award of costs

     and expenses of suit, including attorney and expert witness fees pursuant to

     the Equal Access to Justice Act, 28 U.S.C. § 2412, and such other relief as

     this Court deems just and proper.




                                          1
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 3 of 34




                               II. JURISDICTION

6.   This action arises under the laws of the United States and involves the United

     States as a Defendant. Therefore, this Court has subject matter jurisdiction

     over the claims specified in this Complaint pursuant to 28 U.S.C. §§ 1331,

     1346.

7.   An actual controversy exists between Plaintiff and Defendants. Plaintiff’s

     members use and enjoy the Idaho Panhandle National Forest, including the

     Hanna Flats Project Area, for hiking, fishing, hunting, camping,

     photographing scenery and wildlife, and engaging in other vocational,

     scientific, spiritual, and recreational activities. Plaintiff’s members intend to

     continue to use and enjoy the area frequently and on an ongoing basis in the

     future.

8.   The aesthetic, recreational, scientific, spiritual, and educational interests of

     Plaintiff’s members and staff have been and will be adversely affected and

     irreparably injured if Defendants implement the Project. These are actual,

     concrete injuries caused by Defendants' failure to comply with mandatory

     duties under NFMA, NEPA, HFRA, and the APA. The requested relief would

     redress these injuries and this Court has the authority to grant Plaintiff’s

     requested relief under 28 U.S.C. §§ 2201 & 2202, and 5 U.S.C. §§ 705 &

                                          2
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 4 of 34




      706.

9.    Plaintiff submitted scoping comments on the Project. The Forest Service

      categorically excluded this Project from an environmental assessment or

      environmental impact statement and stated that the decision is not subject to

      an administrative review process. Therefore, Plaintiff exhausted available

      administrative remedies. Defendant’s Decision Memo was the final

      administrative action of the U.S. Department of Agriculture Forest Service.

      Thus, the Court has jurisdiction to review Plaintiff’s APA claims.

                                   III. VENUE

10.   Venue in this case is proper under 28 U.S.C. § 1391(e) and Local Civil Rule

      3.1. The Project is located in Bonner County, so venue is proper in the

      Northern Division of the District of Idaho. Additionally, Defendant Higgins

      signed the Decision Memo approving the Project, and her office is located in

      Kootenai County, also within the Northern Division of the District of Idaho.

                                  IV. PARTIES

11.   Plaintiff ALLIANCE FOR THE WILD ROCKIES is a tax-exempt, non-profit

      public interest organization dedicated to the protection and preservation of the

      native biodiversity of the Northern Rockies Bioregion, its native plant, fish,

      and animal life, and its naturally functioning ecosystems. Its registered office

                                          3
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 5 of 34




      is located in Missoula, Montana. The Alliance has over 2,000 individual

      members. Members of the Alliance observe, enjoy, and appreciate the

      Northern Rockies’ native wildlife, water quality, and terrestrial habitat

      quality, and expect to continue to do so in the future, including in the Project

      area in the Idaho Panhandle National Forest. Alliance’s members’

      professional and recreational activities are directly affected by Defendants’

      failure to perform their lawful duty to protect and conserve these ecosystems

      by approving the challenged Project. Alliance for the Wild Rockies brings

      this action on its own behalf and on behalf of its adversely affected members.

12.   Defendant JEANNE HIGGINS is the Forest Supervisor for the Idaho

      Panhandle National Forest. In that capacity, she is the official responsible for

      issuing the Decision Memo that authorized the Hanna Flats Project, and she is

      responsible for ensuring that the Project is in compliance with NEPA, NFMA,

      HFRA, and APA.

13.   Defendant UNITED STATES FOREST SERVICE (Forest Service) is an

      administrative agency within the U.S. Department of Agriculture, and is

      responsible for the lawful management of our National Forests, including the

      Idaho Panhandle National Forest.




                                          4
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 6 of 34




                        V. FACTUAL ALLEGATIONS

PROJECT STATUS

14.   On October 11, 2018, Defendant Higgins signed a Decision Memo

      authorizing the Hanna Flats logging project on the Idaho Panhandle National

      Forest.

15.   Project activities have not yet commenced, and no timber sale has been

      awarded yet.

16.   The Forest Service has informed the public that the Project timber sales will

      be advertised for bids in September 2019.

17.   The Forest Service estimates that the Project will likely take 5-10 years to

      implement.

PROJECT AREA

18.   The Project area is located on the Priest Lake Ranger District of the Idaho

      Panhandle National Forests and is approximately 25 miles north of the town

      of Priest River, Idaho.

19.   The Project lies within the Priest Geographic Area.

20.   The Priest Geographic Area is located in Boundary and Bonner counties in

      Idaho and Pend Oreille County in Washington.

21.   British Columbia borders the Priest Geographic Area on the north.

                                          5
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 7 of 34




22.   Physically, the Priest Geographic Area forms a large bowl with the high

      elevation Priest/Pend Oreille Divide on the west, and the high elevation

      Selkirk Mountains on the east with the two ranges joining near the Canadian

      border.

23.   This bowl-shaped topography, with high ridges on three sides, captures cold

      air in the low elevations and traps cool moist air in the summer. As a result,

      the low elevation winter snow pack is deeper and more persistent than

      elsewhere in northern Idaho, and summertime conditions are relatively moist

      and cool compared to neighboring areas. A summer maritime storm track that

      dips down from Canada also contributes to favorable growing season

      moisture conditions.

24.   This topography and moisture setting is likely part of the reason why upper

      Priest River contains the largest contiguous area of old growth cedar,

      hemlock, and grand fir in the interior western United States and the largest

      concentration of ancient cedar stands in northern Idaho.

25.   There are approximately 71 miles of roads in the 10.6 square mile Hanna

      Flats Project area. This yields a road density of approximately 6.7 miles per

      square mile.

PROJECT DETAILS

26.   The Project includes 1,843 acres of commercial logging, 360 acres of

                                          6
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 8 of 34




      precommercial logging, and 149 acres of prescribed burning only.

27.   Approximately 1,109 acres of the commercial logging is “regeneration

      harvest,” which means clear-cutting or modified clear-cutting.

28.   The Project also includes temporary road construction, excavated skid trail

      construction, and road maintenance.

29.   There are also approximately 16.6 miles of unauthorized roads receiving

      illegal motorized use in the Project area and the Decision Memo states that

      “[t]hese roads will be barricaded to eliminate the illegal use.”

GRIZZLY BEAR

30.   The Project is immediately adjacent to the Selkirk Grizzly Bear Recovery

      Zone and lies within the Priest Bears Outside Recovery Zone (BORZ) area in

      northern Idaho.

31.   The Selkirk grizzly population is listed as threatened under the ESA.

32.   The population is very small (less than 100 bears), and its Recovery Zone is

      small and partially isolated.

33.   The population is failing its recovery targets and goals for human-caused

      mortality of all bears, human-caused mortality of female bears, and

      distribution of female bears with cubs.

34.   The grizzly habitat in the Priest BORZ area is degraded by roads.

35.   Even National Forest roads that are not lawfully “open” to the public are

                                          7
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 9 of 34




      being illegally used by members of the public.

36.   The Forest Service discloses: “Surveys indicated that some roads within the

      Hanna Flats GNA Project Area are being driven with motorized vehicles

      despite the fact that they are not listed as open or seasonal roads on the IPNF

      BORZ layer (unauthorized use) (Table 8 and Figure 3).”

37.   Table 8 of the Project Biological Assessment is titled “Roads that are not

      listed as open on the IPNF BORZ layer that are being illegally used” and

      indicates that the Forest Service found 16.63 miles of illegal road use in the

      Project area alone.

38.   The Project Decision Memo states that the Forest Service will “[e]liminate

      illegal motorized use on roads after project” for these 16.6 miles.

39.   In the meantime, illegal road use continues.

40.   The Forest Service states: “The action area for this project will be the Priest

      Bears Outside Recovery Zone (BORZ) area. This area was selected because

      it will encompass all direct and indirect effects of the proposed project.”

41.   The Forest Service does not disclose how many miles of illegal road use are

      occurring outside the Project area but still within the Priest BORZ area.

42.   The 2015 Idaho Panhandle National Forest Plan includes the 2011 Forest

      Plan Amendments for Motorized Access Management within the Selkirk and

      Cabinet-Yaak Grizzly Bear Recovery Zones (Access Amendment) through

                                          8
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 10 of 34




      standard FW-STD-WL-02.

43.   In part, the Access Amendment requires:

            II. The following access management applies to seven grizzly bear
            recurring use areas (i.e., BORZ areas) located outside of the
            Cabinet-Yaak Grizzly Bear Recovery Zone (KNF and IPNFs) and
            Selkirk Grizzly Bear Recovery Zone (IPNFs):

               A. The Forests shall ensure no increases in permanent linear miles
               of open road on National Forest System lands in any individual
               BORZ, above the baseline conditions identified in table 26, except
               in cases where the Forest Service lacks discretion to prevent road
               building across National Forest System lands due to legal or other
               obligations (examples include, but are not limited to, ANILCA
               claims, identification of RS2477 thoroughfares). Potential increases
               in linear miles of open roads must be compensated for with in-kind
               reductions in linear miles of open road concurrently with, or prior
               to, project implementation within the same BORZ. Temporary
               increases in linear miles of open roads are acceptable under the
               following conditions:

                  1. Roads that are closed to public motorized use or roads created
                  or reconstructed to facilitate land management activities that are
                  otherwise closed to public use may be "opened" to the public
                  immediately following completion of all mechanized harvest and
                  post-harvest slash activities requiring use of the road, to allow
                  motorized public use during the bear summer season prior to the
                  fall bear hunt (i.e., June 16 - August 31) for activities such as
                  personal firewood collection. This public access would only be
                  provided in cases where the mechanized harvest and/or
                  post-harvest slash activities occurred during the same active bear
                  year.

               B. The Forest shall ensure no net permanent increases in linear
               miles of total roads in any individual BORZ area above the baseline
               conditions identified in table 26, except in cases where the Forest
               Service lacks discretion to prevent road building across National
               Forest System lands due to legal or other obligations (examples
               include, but are not limited to, ANILCA claims, identification of
                                        9
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 11 of 34




               RS2477 thoroughfares, etc.). Otherwise, potential increases in
               linear miles of total roads must be compensated for with in-kind
               reductions in linear total road miles concurrently with, or prior to,
               new road construction or reconstruction of currently bermed or
               barriered roads. Temporary increases (not off-set) in linear miles of
               total roads are acceptable under the following conditions:

                  1. Temporary increases in linear miles of total roads are
                  acceptable under the following conditions:

                      a. Newly constructed roads would be effectively gated and
                      would be restricted with a CFR closure clarifying they are not
                      open for public use.

                      b. These roads shall be closed immediately upon completion
                      of activities requiring use of the road, except as described in
                      Part II., A.1., above. Roads must be closed with a berm,
                      guardrail or other measure that effectively prevents motorized
                      access, and put in a condition such that a need for motorized
                      access for maintenance is not anticipated for at least 10
                      years.

                      c. Upon completion of a land management project, linear
                      miles of total roads would be returned to or below the
                      baseline levels contained in table 26.

               C. Timber harvest activities that would occur within multiple
               watersheds shall be scheduled such that disturbance of grizzly bears
               resulting from road use is minimized. The appropriate scale for
               scheduling harvest activities would be determined pursuant to
               project level consultation.


44.   Table 26 in the 2015 Idaho Panhandle National Forest Plan states that the

      Access Amendment baseline for total roads in the Priest BORZ is 316.4

      miles, and the Access Amendment baseline for open roads in the Priest

      BORZ is 314.4 miles.
                                        10
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 12 of 34




45.   Table 26 in the 2015 Idaho Panhandle National Forest Plan mirrors Table 16

      of the Access Amendment Record of Decision and Table 4 of the Access

      Amendment Biological Opinion.

46.   The existing condition of permanent roads in the Priest BORZ today is set

      forth in the Forest Service’s annual road closure monitoring reports, which

      are required by the Access Amendment.

47.   The 2017 Forest Service road closure monitoring report disclosed 325.7 miles

      of total roads and 317.2 miles of open roads in the Priest BORZ area, but

      explained that the Tower logging project had temporarily increased total

      roads with 1.9 miles of temporary road construction and 4.6 miles of road

      reconstruction.

48.   In the 2018 Forest Service road closure monitoring report, after completion of

      the Tower logging project, the Forest Service indicates that total roads are

      back down to 319.2 miles and open roads are 317.2 miles.

49.   The Forest Service prepared a separate “Terrestrial Wildlife Specialist

      Report” (Wildlife Report) for the Project.

50.   The Wildlife Report represents that the existing condition is 314.5 miles of

      total roads and 312.5 miles of open roads.

51.   The Project Wildlife Report does not disclose the existing condition set forth

      in the Forest Service road closure monitoring reports.

                                         11
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 13 of 34




52.   The Project Biological Assessment does not disclose the existing condition

      set forth in the Forest Service road closure monitoring reports.

53.   The Project Biological Assessment states: “The 16.63 miles of roads that are

      currently receiving illegal use would be barriered with this project (Table 8

      and Figure 3).”

54.   The Forest Service states that there would be a temporary increase of 9.09

      miles of road for the Project.

55.   The 9.09 miles includes 8.39 miles of unauthorized roads that are not part of

      the current Forest Service road system, and 0.7 miles of newly-constructed

      temporary roads.

56.   Of these 9.09 miles of Project roads, 4.62 miles are included in the estimate

      of 16.63 miles of roads that are currently receiving illegal use.

57.   Thus, of the 9.09 miles of Project roads, 3.77 miles are unauthorized roads

      that are not part of the Forest Service road system but are not documented to

      have current illegal motorized use.

58.   The Forest Service states that it will also “store,” i.e. install a barrier, on 1.2

      miles of currently open Forest Service road system roads.

59.   The installation of a barrier on 1.2 miles of currently open Forest Service road

      system roads will create a 1.2 mile net reduction in open and total roads in the

      Priest BORZ.

                                            12
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 14 of 34




60.   Because the existing condition reported by the Forest Service for the Priest

      BORZ is 319.2 miles of total roads, the Project will result in a net permanent

      condition of 318.0 miles of total roads in the Priest BORZ.

61.   Because the existing condition reported by the Forest Service for the Priest

      BORZ is 317.2 miles of open roads, the Project will result in a net permanent

      condition of 316.0 miles of open roads in the Priest BORZ.

62.   The Forest Service did not survey the entire Priest BORZ for illegal road use.

63.   In its analysis documents, the Forest Service does not address past or present

      illegal motorized use outside the Project area but inside the Priest BORZ

      area.

64.   In its analysis documents, the Forest Service does not address reasonably

      foreseeable illegal motorized use inside the Priest BORZ area.

SCOPING NOTICE

65.   The Scoping Notice for the Project was sent to the public in August 2017.

66.   The Forest Service allowed a 30-day public comment period in response to

      the Scoping Notice.

67.   The Scoping Notice states that the Project would likely be exempt from

      documentation in an Environmental Assessment or Environmental Impact

      Statement, based upon the insect and disease infestation categorical exclusion

      found in the HFRA at 16 U.S.C. §6591b.

                                         13
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 15 of 34




68.   The Scoping Notice states: “The insect and disease infestation category is

      applicable for this project because . . . the entire project area is in the

      wildland-urban interface . . . .”

69.   In the Scoping Notice, the Forest Service states that the Project “lies entirely

      within the wildland-urban interface defined by Bonner County.”

70.   The Scoping Notice does not provide the definition of wildland urban

      interface.

71.   The Scoping Notice does not provide a map of wildland-urban interface.

72.   At the time the Scoping Notice was issued, the Forest Service webpage did

      not include a link to or copy of the Bonner County Community Wildfire

      Protection Plan, Bonner County definition of wildland urban interface, or

      Bonner County map of wildland urban interface.

73.   The Scoping Notice does not disclose the Access Amendment requirements.

74.   The Scoping Notice does not disclose the fact that the Project is in occupied

      grizzly bear habitat.

75.   The Scoping Notice does not disclose the 16.6 miles of illegal motorized use

      occurring in the Project area.

76.   The Scoping Notice does not disclose the current miles of roads in the Priest

      BORZ as set forth in the Forest Service’s annual road closure monitoring

      report.

                                           14
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 16 of 34



BONNER COUNTY WILDLAND URBAN INTERFACE

77.   As of the date of the filing of this lawsuit, the Forest Service webpage has

      never included a link to or copy of the Bonner County Community Wildfire

      Protection Plan, Bonner County definition of wildland urban interface, or

      Bonner County map of wildland urban interface.

78.   The Bonner County Community Wildfire Protection Plan defines wildland

      urban interface as “an area where developed lands interact with undeveloped

      lands and includes the infrastructure and natural resources communities rely

      on for existence. Location: It is found in remote scattered development areas

      to highly developed urban areas and everywhere in between.”

79.   The Bonner County wildland urban interface definition was not disclosed to

      the public in any of the Forest Service’s analysis documents for the Project.

80.   The Bonner County Community Wildfire Protection Plan maps almost the

      entire county as wildland urban interface.

81.   The Bonner County wildland urban interface map was not disclosed to the

      public in any of the Forest Service’s analysis documents for the Project.

82.   The Bonner County Community Wildfire Protection Plan was not analyzed in

      a NEPA analysis.

83.   The Bonner County wildland urban interface definition was not analyzed in a

      NEPA analysis.

                                         15
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 17 of 34



84.   The Bonner County wildland urban interface map was not analyzed in a

      NEPA analysis.

DECISION MEMO

85.   The Decision Memo for the Project was signed on October 11, 2018.

86.   The Decision Memo does not disclose the existing condition of road mileage

      reported in the Forest Service’s annual road closure monitoring reports.

87.   As of the date of the filing of this lawsuit, the Forest Service webpage for the

      Project has never provided a link to or copy of the Forest Service’s annual

      road closure monitoring reports.

88.   In Appendix C, Project Design Features, Wildlife, Paragraph 5, the Decision

      Memo states:

         5. Grizzly bear~ Temporary increases in linear miles associated
         with this project would be acceptable under the following
         conditions:

            a. All roads not designated as open on the motor vehicle use map
            would be effectively gated and would require a Code of Federal
            Regulation closure clarifying they are not open for public use.

            b. All roads not designated as open on the motor vehicle use
            map would be closed immediately upon completion of activities
            requiring use of the road. Roads must be closed with a berm,
            guardrail or other measure that effectively prevents motorized
            access (front end obliteration is the preferred method), and put in
            a condition such that a need for motorized access for
            maintenance is not anticipated for at least 10 years. Upon
            completion of the Hanna Flats Good Neighbor Authority Project,
            linear miles of total roads would be returned to or below the
            baseline levels.
                                          16
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 18 of 34




         Estimated Effectiveness -High. These are standards from the
         motorized access amendment direction (USDA Forest Service
         2011a). The standards were put in place to conserve grizzly bear
         habitat within the BORZ areas (USDI 201lb). This provision would
         be built into timber harvest contracts and implemented by the sale
         administrator.

89.   Appendix C, Project Design Features, Wildlife, Paragraph 5

      paraphrases Access Amendment section II (B)(1).

90.   Appendix C, Project Design Features, Wildlife, Paragraph 5 omits part

      of the requirement of Access Amendment section II (B)(1)(c), which

      states in full: “Upon completion of a land management project, linear

      miles of total roads would be returned to or below the baseline levels

      contained in table 26.” (Emphasis added).

91.   Appendix C, Project Design Features, Wildlife, Paragraph 5 does not

      disclose that the Forest Plan Table 26 states that the linear miles of

      total roads baseline level for the Priest BORZ is 316.4 miles.

92.   Appendix C, Project Design Features, Wildlife, Paragraph 5 does not

      disclose that the Forest Service road closure monitoring reports

      indicate that the existing condition for total roads is 319.2 miles.

93.   Appendix C, Project Design Features, Wildlife, Paragraph 5 does not

      disclose that post-Project condition for total roads will be 318.0 miles.

94.   Appendix C, Project Design Features, Wildlife, Paragraph 5 does not

                                          17
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 19 of 34



      acknowledge that 16.6 miles of roads not designated as open on the

      motor vehicle use map are not effectively gated and instead are

      currently receiving illegal motorized use.

95.   Appendix C, Project Design Features, Wildlife does not disclose the

      requirements from Access Amendment section II(A)(1) for temporary

      increases in open roads.

96.   The Decision Memo states: “The entire project is in the wildland-urban

      interface. See the ‘Fire, Fuels, and Air Quality’ resource report filed on

      the project webpage [web address omitted].”

97.   The Decision Memo does not provide the definition of wildland urban

      interface that the Forest Service used for the Project.

98.   The Decision Memo does not provide the map of wildland-urban

      interface that the Forest Service used for the Project.

99.   The “Fire, Fuels, and Air Quality Report” states: “This area is in

      wildland urban interface and areas of intermixed ownership, and thus is

      not high priority for the use of wildland fire.”

100. The “Fire, Fuels, and Air Quality Report” does not provide a citation

      for the representation that the Project area “is in wildland urban

      interface. . . .”

101. The “Fire, Fuels, and Air Quality Report” does not provide the

                                          18
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 20 of 34



      definition of wildland urban interface that the Forest Service used for

      the Project.

102. The “Fire, Fuels, and Air Quality Report” does not provide a map of

      wildland-urban interface that the Forest Service used for the Project.

                       VII. CLAIMS FOR RELIEF

                      FIRST CLAIM FOR RELIEF

     The Forest Service has failed to demonstrate compliance with the Access

 Amendment, in violation of the Forest Plan, NFMA, NEPA, HFRA, and the APA.

103. All above paragraphs are incorporated by reference.

104. The Forest Service is allowing a temporary increase in open roads by

      allowing known illegal public motorized use to continue on 16.63 miles of

      roads during Project planning and implementation.

105. A temporary increase in open roads is only permitted by the Access

      Amendment under certain specific circumstances:

            (1) “immediately following completion of all mechanized harvest and

            post-harvest slash activities requiring use of the road,”

            (2) in the year that work is finished, and

            (3) for the time period June 16 - August 31.

106. The temporary illegal and known public use on 16.63 miles of road for

      multiple years during Project planning and implementation does not comply

                                         19
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 21 of 34



      with any of these three unequivocal restrictions for lawful temporary open

      road increases.

107. Thus, the Forest Service is violating the Access Amendment by allowing

      unlawful temporary increases in open roads.

108. Additionally, the Forest Service is allowing a temporary increase in total

      roads by allowing known illegal public motorized use to continue on over

      16.63 miles of roads that were admittedly not included in the Access

      Amendment total road baseline.

109. A temporary increase in total roads is only permitted by the Access

      Amendment under certain specific circumstances: the roads must be both (1)

      “effectively gated” and (2) “restricted with a CFR closure clarifying they are

      not open for public use.”

110. There is no “effective” gate on these roads because public use is still

      occurring.

111. Thus, the Forest Service is violating the Access Amendment by allowing

      unlawful temporary increases in total roads.

112. Finally, the Forest Service is not complying with the Access Amendment total

      road requirement that states: “Upon completion of a land management

      project, linear miles of total roads would be returned to or below the baseline

      levels contained in table 26.”

                                         20
        Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 22 of 34



113.   As noted above, the existing condition for the Priest BORZ is 319.2 miles of

       total roads and the Project will result in net reduction of 1.2 miles of total

       roads.

114. Thus, upon Project completion, linear miles of total roads in the Priest BORZ

       would be 318.0 miles.

115. Forest Plan Table 26 sets the total road baseline for the Priest BORZ at 316.4

       miles.

116. Thus, the Forest Service is violating the requirement that “linear miles of total

       roads would be returned to or below the baseline levels contained in table

       26.”

117. The Forest Service’s failure to demonstrate compliance with the Access

       Amendment violates its own Forest Plan and therefore violates NFMA.

118. Additionally, the Forest Service’s failure to comply with its Forest Plan

       violates the requirement of the HFRA insect and disease categorical

       exclusion, which states: “All projects and activities carried out under this

       section shall be consistent with the land and resource management plan

       established under section 1604 of this title for the unit of the National Forest

       System containing the projects and activities.” 16 U.S.C. §6591b (e).

       Therefore, this categorical exclusion is inapplicable, and the Forest Service

       may not rely on this categorical exclusion to justify its failure to prepare an

                                           21
        Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 23 of 34



      EA or EIS for this Project. The failure to prepare an EA or EIS violates

      NEPA.

119. Additionally, the Forest Service’s failure to demonstrate compliance with its

      Forest Plan and its failure to fully and fairly inform the public on this issue

      violates NEPA. The Forest Service did not disclose to the public all

      applicable requirements of the Access Amendment, did not disclose the actual

      known existing condition of road miles in the Priest BORZ, and did not

      disclose the fact that the existing and post-Project condition will violate the

      Access Amendment baseline. Instead, the Forest Service provided an

      analysis to the public that was misleading, inadequate, and/or false in

      violation of NEPA.

120. Finally, the Forest Service’s failure to issue a decision that is in accordance

      with law and procedures required by law is a violation of the APA.

                        SECOND CLAIM FOR RELIEF

  The Forest Service has failed to establish that this Project is in “wildland urban

 interface” as defined under the HFRA; therefore it has not established that it may

 categorically exclude this Project from NEPA analysis and administrative review.

121. All above paragraphs are incorporated by reference.

122. The Forest Service categorically excluded this Project from analysis in an

      Environmental Assessment or Environmental Impact Statement, and

                                           22
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 24 of 34



      categorically excluded this Project from administrative review, under 16

      U.S.C. §§ 6591b (a)(1),(2).

123. 16 U.S.C. § 6591b requires: “A project under this section shall be limited to

      areas – (A) in the wildland-urban interface; or (B) Condition Classes 2 or 3 in

      Fire Regime Groups I, II, or III, outside the wildland-urban interface.” Id at

      (c)(2).

124. The Forest Service’s analysis for the Project states that “the entire project

      area is in the wildland-urban interface . . . .”

125. The Forest Service’s analysis for the Project does not state that the Project is

      located in an area with “Condition Classes 2 or 3 in Fire Regime Groups I, II,

      or III.”

126. The HFRA defines wildland urban interface:

      The term “wildland-urban interface” means--

      (A) an area within or adjacent to an at-risk community that is identified in

      recommendations to the Secretary in a community wildfire protection plan;

      or

      (B) in the case of any area for which a community wildfire protection plan is

      not in effect--

                (i) an area extending ½ -mile from the boundary of an at-risk

                community;

                                            23
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 25 of 34



            (ii) an area within 1 ½ miles of the boundary of an at-risk community,

            including any land that--

                   (I) has a sustained steep slope that creates the potential for

                   wildfire behavior endangering the at-risk community;

                   (II) has a geographic feature that aids in creating an effective fire

                   break, such as a road or ridge top; or

                   (III) is in condition class 3, as documented by the Secretary in

                   the project-specific environmental analysis; and

            (iii) an area that is adjacent to an evacuation route for an at-risk

            community that the Secretary determines, in cooperation with the

            at-risk community, requires hazardous fuel reduction to provide safer

            evacuation from the at-risk community.

      16 U.S.C. § 6511 (16)(emphases added).

127. There is a community wildfire protection plan in place for Bonner County.

128. The HFRA defines at-risk community:

      The term “at-risk community” means an area--

      (A) that is comprised of--

            (i) an interface community as defined in the notice entitled “Wildland

            Urban Interface Communities Within the Vicinity of Federal Lands

            That Are at High Risk From Wildfire” issued by the Secretary of

                                          24
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 26 of 34



            Agriculture and the Secretary of the Interior in accordance with title IV

            of the Department of the Interior and Related Agencies Appropriations

            Act, 2001 (114 Stat. 1009) (66 Fed. Reg. 753, January 4, 2001); or

            (ii) a group of homes and other structures with basic infrastructure and

            services (such as utilities and collectively maintained transportation

            routes) within or adjacent to Federal land;

      (B) in which conditions are conducive to a large-scale wildland fire

      disturbance event; and

      (C) for which a significant threat to human life or property exists as a result of

      a wildland fire disturbance event.

      16 U.S.C. § 6511 (1) (emphasis added).

129. The notice entitled “Wildland Urban Interface Communities Within the

      Vicinity of Federal Lands That Are at High Risk From Wildfire” provides the

      following definitions:

            Category 1. Interface Community

            The Interface Community exists where structures directly abut
            wildland fuels. There is a clear line of demarcation between
            residential, business, and public structures and wildland fuels.
            Wildland fuels do not generally continue into the developed
            area. The development density for an interface community is
            usually 3 or more structures per acre, with shared municipal
            services. Fire protection is generally provided by a local
            government fire department with the responsibility to protect the
            structure from both an interior fire and an advancing wildland
            fire. An alternative definition of the interface community
                                           25
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 27 of 34



            emphasizes a population density of 250 or more people per
            square mile.

            Category 2. Intermix Community

            The Intermix Community exists where structures are scattered
            throughout a wildland area. There is no clear line of
            demarcation; wildland fuels are continuous outside of and within
            the developed area. The development density in the intermix
            ranges from structures very close together to one structure per
            40 acres. Fire protection districts funded by various taxing
            authorities normally provide life and property fire protection and
            may also have wildland fire protection responsibilities. An
            alternative definition of intermix community emphasizes a
            population density of between 28-250 people per square mile.

            Category 3. Occluded Community

            The Occluded Community generally exists in a situation, often
            within a city, where structures abut an island of wildland fuels
            (e.g., park or open space). There is a clear line of demarcation
            between structures and wildland fuels. The development density
            for an occluded community is usually similar to those found in
            the interface community, but the occluded area is usually less
            than 1,000 acres in size. Fire protection is normally provided by
            local government fire departments.

      Urban Wildland Interface Communities Within the Vicinity of Federal Lands

      That Are at High Risk From Wildfire, 66 Fed Reg 751, 753 (Jan. 4, 2001),

      2001 WL 7426.

130. The Bonner County Plan does not use the definition of “at-risk community”

      from the HFRA to define and map its wildland urban interface.

131. The Bonner County Plan does not use the definition of “interface community”

      from the 66 Fed. Reg. 753 to define and map its wildland urban interface.
                                        26
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 28 of 34



132. The Bonner County Plan uses the following definition to map its wildland

      urban interface: “an area where developed lands interact with undeveloped

      lands and includes the infrastructure and natural resources communities rely

      on for existence. Location: It is found in remote scattered development areas

      to highly developed urban areas and everywhere in between.”

133. The Forest Service used the Bonner County Plan wildland urban interface

      definition and map for the Project.

134. The Forest Service did not independently map “at-risk community” as defined

      in the HFRA for the Project.

135. The Forest Service did not independently map “interface community” as

      defined by 66 Fed. Reg. 753 for the Project.

136. The definition and map of wildland urban interface used by the Forest Service

      for the Project is not consistent with the statutory definition under the HFRA

      and 66 Fed. Reg. 753.

137. The Forest Service’s failure to use the definition required by the HFRA

      violates the HFRA and renders its use of the HFRA categorical exclusion

      unlawful. Because this categorical exclusion does not apply to this Project

      area, the Forest Service’s failure to provide NEPA analysis in the form of an

      Environmental Assessment or Environmental Impact Statement violates

      NEPA and the APA.

                                            27
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 29 of 34



                         THIRD CLAIM FOR RELIEF

 The Bonner County Plan S or at least the WUI definition and/or WUI map found

 within that plan S constitutes a “major federal action” under 40 C.F.R. § 1508.18

  that requires NEPA analysis; the Forest Service’s failure to conduct that NEPA

      analysis renders its project-level tiering unlawful in violation of NEPA.

138. All above paragraphs are incorporated by reference.

139. The CEQ regulations, which implement NEPA, are binding on the Forest

      Service.

140. The Forest Service does not receive deference when implementing the CEQ

      regulations because those regulations were not issued by the Forest Service.

141. The CEQ regulations state: “Major federal action includes actions with

      effects that may be major and which are potentially subject to Federal control

      and responsibility.” 40 C.F.R. § 1508.18.

142. The CEQ regulations state: “Actions include new and continuing activities,

      including projects and programs entirely or partly financed, assisted,

      conducted, regulated, or approved by federal agencies; new or revised agency

      rules, regulations, plans, policies, or procedures; and legislative proposals (§§

      1506.8, 1508.17). Actions do not include funding assistance solely in the

      form of general revenue sharing funds, distributed under the State and Local

      Fiscal Assistance Act of 1972, 31 U.S.C. 1221 et seq., with no Federal

                                          28
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 30 of 34



      agency control over the subsequent use of such funds. Actions do not include

      bringing judicial or administrative civil or criminal enforcement actions.” 40

      C.F.R. § 1508.18.

143. The CEQ regulations state: “Federal actions tend to fall within one of the

      following categories:

          (1) Adoption of official policy, such as rules, regulations, and

          interpretations adopted pursuant to the Administrative Procedure Act, 5

          U.S.C. 551 et seq.; treaties and international conventions or agreements;

          formal documents establishing an agency's policies which will result in or

          substantially alter agency programs.

          (2) Adoption of formal plans, such as official documents prepared or

          approved by federal agencies which guide or prescribe alternative uses of

          Federal resources, upon which future agency actions will be based.

          (3) Adoption of programs, such as a group of concerted actions to

          implement a specific policy or plan; systematic and connected agency

          decisions allocating agency resources to implement a specific statutory

          program or executive directive.

          (4) Approval of specific projects, such as construction or management

          activities located in a defined geographic area. Projects include actions

          approved by permit or other regulatory decision as well as federal and

                                          29
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 31 of 34



          federally assisted activities.

      40 C.F.R. § 1508.18.

144. The CEQ regulations state: “Agencies are encouraged to tier their

      environmental impact statements to eliminate repetitive discussions of the

      same issues and to focus on the actual issues ripe for decision at each level of

      environmental review. Whenever a broad environmental impact statement has

      been prepared (such as a program or policy statement) and a subsequent

      statement or environmental assessment is then prepared on an action included

      within the entire program or policy (such as a site specific action) the

      subsequent statement or environmental assessment need only summarize the

      issues discussed in the broader statement and incorporate discussions from

      the broader statement by reference and shall concentrate on the issues

      specific to the subsequent action.” 40 C.F.R. § 1502.20.

145. “However, tiering to a document that has not itself been subject to NEPA

      review is not permitted, for it circumvents the purpose of NEPA.” Kern v.

      U.S. Bureau of Land Mgmt., 284 F.3d 1062, 1073 (9th Cir. 2002)).

146. The Bonner County Plan was developed and reviewed by the Bonner County

      Steering Committee, which included the U.S. Forest Service.

147. The Bonner County definition and map of “wildland urban interface” guides

      or prescribes whether the Forest Service may use a “wildland urban

                                           30
        Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 32 of 34



       interface” HFRA categorical exclusion for Forest Service projects in Bonner

       County.

148.   In the Hanna Flats Project analysis, the Forest Service adopted the definition

       and map of “wildland urban interface” set forth in the Bonner County Plan.

149. Without a “wildland urban interface” designation from Bonner County, the

       Forest Service could not have applied the HFRA categorical exclusion to the

       Hanna Flats Project.

150. Without a “wildland urban interface” designation from Bonner County, the

       Hanna Flats Project would have been required to undergo NEPA analysis in

       either an Environmental Assessment or Environmental Impact Statement.

151. The development, review, and adoption of the Bonner County Plan, Bonner

       County wildland urban interface definition, and/or Bonner County wildland

       urban interface map constitutes a “major federal action” under 40 C.F.R. §

       1508.18 that requires NEPA review.

152. In violation of NEPA, the Forest Service has not yet conducted a NEPA

       analysis for the Bonner County Plan, Bonner County wildland urban interface

       definition, or Bonner County wildland urban interface map.

153. Other courts have found that similar wildfire management plans adopted and

       implemented by the Forest Service are major federal actions under NEPA.

       See e.g. People of Cal. ex rel. Lockyer v. U.S. Forest Serv., 2005 WL

                                         31
       Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 33 of 34



      1630020 (N.D. Cal. 2005)(applying 40 C.F.R. § 1508.18(b)(2)); Envtl. Prot.

      Info. Ctr. v. U.S. Forest Serv., 2003 WL 22283969 (N.D. Cal. Sept. 5, 2003).

154. Alternatively or additionally, “[r]egardless of whether the [] map [or plan or

      definition] needed to be analyzed under NEPA at the time it was adopted, []

      under Kern the Forest Service was required to conduct NEPA review of the []

      map [or plan or definition] before using [it] as a basis for approving the

      [challenged] Project.” See Native Ecosystems Council v. USFS, 866 F. Supp.

      2d 1209, 1227 (D. Idaho 2012)(citing Kern v. U.S. Bureau of Land Mgmt.,

      284 F.3d 1062 (9th Cir. 2002)).

155. A failure to conduct a NEPA analysis for the Bonner County Plan, WUI

      definition, and/or WUI map before using those documents as the basis for the

      Hanna Flats Project constitutes illegal tiering under NEPA under Kern,

      Native Ecosystems Council, and 40 C.F.R. § 1502.20. See also California,

      ex rel. Lockyer v. U.S. Forest Serv., 465 F. Supp. 2d 942, 954 (N.D. Cal.

      2006)(“Because the FEIS relies on this guidance from the Fire Plan, which

      itself is in violation of NEPA, the Court therefore concludes that the FEIS

      improperly tiers to the Fire Plan under Kern.”)

156. For these reasons, the Forest Service’s conduct violates NEPA and is

      arbitrary and capricious and contrary to law or procedures required by law in

      violation of the APA.

                                          32
        Case 2:19-cv-00332-REB Document 1 Filed 08/29/19 Page 34 of 34



                          VIII. RELIEF REQUESTED

      For all of the above-stated reasons, Plaintiff requests that this Court award the

following relief:

A.    Declare that the Project violates the law;

B.    Either vacate the Project Decision or enjoin implementation of the Project;

C.    Award Plaintiff its costs, expenses, expert witness fees, and reasonable

      attorney fees under EAJA; and

D.    Grant Plaintiff any such further relief as may be just, proper, and equitable.



DATED this 29th Day of August, 2019.



                                               /s/Rebecca K. Smith
                                               REBECCA K. SMITH
                                               Public Interest Defense Center, P.C.

                                               Attorney for Plaintiff




                                          33
